 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3

 4                                                            Case No. 2:20-cv-00783-JAD-BNW
         Herbert Dewayne Wesley,
 5
                            Petitioner
 6              v.                                          Order Granting Unopposed Motion for
                                                                     Extension of Time
 7
         Jerry Howell, et al.,                                             ECF No. 24
 8
                            Respondents
 9

10

11             Petitioner Herbert Wesley brings this action for habeas corpus relief under 28 U.S.C. §
12 2254 to challenge his state-court convictions for two counts of first-degree murder with the use

13 of a deadly weapon and one count of robbery with the use of a deadly weapon. 1 Wesley’s

14 counseled second amended petition was due April 19, 2021. Wesley moved to extend the time to

15 file a second amended petition to allow him to finish review of the claims in the upcoming

16 second amended petition. 2 The motion was unopposed. Good cause appearing,

17 ///

18 ///

19 ///

20 ///

21

22

23   1
         ECF No. 17.
     2
         ECF No. 24.
 1        IT IS ORDERED that the Unopposed Motion for Extension of Time [ECF No. 24] is
 2 GRANTED. Petitioner's deadline to file a counseled second amended petition for writ of

 3 habeas corpus is extended to May 3, 2021.

 4        Dated: June 3, 2021, nunc pro tunc to April 19, 2021.
 5                                                        _________________________________
                                                          U.S. District Judge Jennifer A. Dorsey
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                                  2
